Citation Nr: 1633257	
Decision Date: 08/22/16    Archive Date: 08/26/16

DOCKET NO.  09-44 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hypertension, to include as due to herbicide exposure and as secondary to service-connected diabetes mellitus..  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel 


INTRODUCTION

The Veteran served on active duty from June 1962 to October 1966, to include a tour in the Republic of Vietnam (Vietnam) during the Vietnam War.

The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied the benefit sought on appeal.  

In April 2011, the Veteran was afforded his requested Board hearing before the undersigned Acting Veterans Law Judge (AVLJ) at the local RO.  A copy of the hearing transcript has been associated with the claims file.  

In March 2014, the Board remanded this appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.  

Upon remand, a December 2015 rating decision granted service connection for diabetes mellitus and peripheral neuropathy of the bilateral lower extremities - claims that were previously on appeal before the Board in March 2014.  The Veteran did not appeal the initial disability ratings or effective dates assigned.  Therefore, those claims have been resolved, and are no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second NOD must thereafter be timely filed to initiate appellate review of the claim concerning "downstream" issues, such as the compensation level assigned for the disability and the effective date); see, too, 38 C.F.R. § 20.200 (2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Board finds that the July 2014 VA examiner's opinion regarding the etiology of the Veteran's hypertension is inadequate for the following two reasons.  First, the VA examiner concluded that the Veteran was first diagnosed with hypertension in 2008.  His VA treatment records show that he had hypertension in July 2002, where he was noted to have hypertension that was controlled with captopril, Lasix, and potassium supplements.  To be adequate, a medical opinion must be based upon an accurate factual premise and in this case it was not.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  

Second, while this case was in remand status, the RO found that the Veteran had been exposed to herbicides.  As a result, the theory of service connection to include as directly due to exposure to herbicides has been raised by the record because herbicide exposure was found after the Board's remand.  Robinson v. Shinseki, 577 F.3d 1355 (Fed. Cir. 2009).  

VA has determined that there is no positive association between exposure to herbicides and any other condition for which it has not specifically determined that a presumption of service connection is warranted. See, e.g., Health Outcomes Not Associated With Exposure to Certain Herbicide Agents; Veterans and Agent Orange; Update 2008, 75 Fed. Reg. 81,332 (Dec. 27, 2010); Health Effects Not Associated With Exposure to Certain Herbicide Agents, 75 Fed. Reg. 32,540 (June 8, 2010).  

However, the National Academy of Sciences (NAS) has placed hypertension in the category of "limited or suggestive evidence of an association" with exposure to herbicides.  See e.g., Health Effects Not Associated with Exposure to Certain Herbicide Agents, 75 Fed. Reg. 32,540, 32,549 (June 8, 2010) ("In Update 2006, NAS concluded that there was 'limited or suggestive evidence of an association between exposure to the compounds of interest and hypertension.'"); Health Outcomes Not Associated With Exposure to Certain Herbicide Agents; Veterans and Agent Orange: Update 2008, 75 Fed. Reg. 81,332, 81,333 (December 27, 2010) (NAS, in 2008, categorized certain health outcomes, including hypertension, to have "'limited or suggestive evidence of an association.'  This category is defined to mean that evidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion is limited because chance, bias, and confounding could not be ruled out with confidence.").  This was reiterated again in Update 2010.  See Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange: Update 2010, 77 Fed. Reg. 47,924, 47,926 (Aug. 10, 2012).  

This finding is sufficient to meet the low threshold needed to trigger the need for a medical opinion.  McLendon v. Nicholson, 20 Vet. App. 79, 86 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  

For these reasons, a new VA opinion is needed to provide opinion regarding whether service connection is warranted on a direct (to include herbicide exposure) or secondary basis.  The Board finds that the Veteran's hypertension did not manifest within one year of his separation from service in October 1966 because at his September 1979 VA examination, the examiner specifically found that the Veteran had "...no blood pressure problems...."  Therefore, an opinion regarding presumptive service connection is not needed.  

Accordingly, the case is REMANDED for the following action:

1. Return the Veteran's claims file to the examiner who conducted the July 2014 examination so a supplemental opinion may be provided.  If that examiner is no longer available, provide the Veteran's claims file to a similarly qualified clinician.  A new examination is only required if deemed necessary by the examiner.  

a. The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

b. Although an independent review of the claims file is required, the Board calls the examiner's attention to the following: 

i. A July 2002 VA treatment record noting a diagnosis of hypertension that was treated by medication.  

c. The examiner must provide opinions as to the following: 

i. Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension began during active service, or is related to any incident of service, including whether it was directly caused by exposure to herbicides in service.

It is not sufficient for the examiner to conclude that the Veteran's hypertension was not directly caused by herbicide exposure simply because hypertension is not on the list of diseases and conditions presumptively associated with exposure to herbicides.  

ii. Whether it is at least as likely as not (50 percent or greater probability) that hypertension was proximately due to or the result of his service-connected diabetes mellitus.

iii. Whether it is at least as likely as not (50 percent or greater probability) that hypertension was aggravated beyond its natural progression by his service-connected diabetes mellitus.  

d. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion, as well as specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

2. Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a Supplemental Statement of the Case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. Martz Ames
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




